Citation Nr: 1451281	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-13 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to death benefits as the surviving spouse of the Veteran.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1971.  The Veteran died in May 2007, and the appellant contends that she is the surviving spouse of the Veteran.  The appellant withdrew her hearing request in March 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran and the appellant divorced in November 1997.

2.  The Veteran died in May 2007.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for death benefits are not met. 38 U.S.C.A. §§ 101, 1310 (West 2002); 38 C.F.R. §§ 3.50, 3.55, 3.206 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  VA's duty to notify was satisfied by way of a September 2010 letter.  The letter fully addressed the notice elements; specifically, it informed the appellant of what evidence was required to substantiate her claim, and of her and VA's respective duties for obtaining evidence.

VA also has a duty to assist the appellant in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issue has been obtained.  The relevant service records, administrative documents, and lay statements have been obtained.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claims, and no further assistance to develop evidence is required.

Analysis

The Board sympathizes with the appellant in light of her loss.  However, the Board finds that she does not qualify as the Veteran's "surviving spouse" for VA purposes.

As applicable to this case, a "surviving spouse" is a person who had a valid marriage to the Veteran, and was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).  The claimant has the burden to show status as a surviving spouse by a preponderance of the evidence.  Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).

Here, the undisputed fact is that the appellant and the Veteran were divorced at the time of his death.  In her July 2010 claim, the appellant wrote that they had "Divorced in November of 1997 after 26 years of marriage."  Likewise, the Veteran told a treating VA clinician in August 1999 that he was divorced.  Finally, the Veteran's May 2007 Certificate of Death shows that he was divorced at the time of his death.  No evidence contesting the validity of the divorce is of record.

The appellant has provided the reasons for her divorce from the Veteran.  However, applicable regulations specify that VA will consider the misconduct of, or procured by, the veteran without the fault of the spouse only in cases of separation, and not in cases of divorce.  38 C.F.R. § 3.50(b).  Since the appellant was divorced from the Veteran at the time of his death, she does not qualify as his "surviving spouse."  Id.


ORDER

The appellant is not recognized as the surviving spouse of the Veteran for the purpose of VA benefits, and the appeal is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


